Order entered May 15, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00572-CV

                            IN RE STATE OF TEXAS, Relator


                 Original Proceeding from the County Court at Law No. 2
                                  Collin County, Texas
                          Trial Court Cause No. 002-82534-2013

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE